                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ESTATE OF WILLIAM ADAMS
BY PERSONAL REPRESENTATIVE
SALLIE SCHULTZ,

             Plaintiff,                                   Case No. 18-cv-11220
                                                          Hon. Matthew F. Leitman
-vs-

WAYNE COUNTY, et al.,

          Defendants.
__________________________________________________________________/

                 ORDER APPOINTING GUARDIAN AD LITEM

       This matter has been come before the court on Plaintiff’s Motion for

Wrongful Death Settlement and Appointment of Guardian Ad Litem, and there

being no objection, and the court having reviewed this matter and is otherwise

fully advised in the premises:

       IT IS HEREBY ORDERED that Peter Tochman shall be appointed

Guardian Ad Litem in this case to review distribution to members of the Estate on

behalf of minor child Olivia Konikow.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: March 9, 2020
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 9, 2020, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
